NOT FOR PUBLICATION                           FILED
                       UNITED STATES COURT OF APPEALS                        JAN 14 2020
                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
                               FOR THE NINTH CIRCUIT

JOHANNA IVETTE PEREZ DE ALFARO;                    No. 16-71192
et al.,
                                                   Agency Nos. A202-080-807
                   Petitioners,                                A202-080-806
                                                               A202-080-836
     v.

WILLIAM P. BARR, Attorney General,                 MEMORANDUM*

                   Respondent.

                        On Petition for Review of an Order of the
                            Board of Immigration Appeals

                             Submitted November 15, 2019**
                                 Pasadena, California

Before: M. SMITH, MILLER, and COLLINS, Circuit Judges.

          Johanna Perez de Alfaro (“Alfaro”), a citizen of El Salvador, petitions for

review of an order of the Board of Immigration Appeals (“BIA”) dismissing her

appeal from an immigration judge’s denial of her application for asylum,




*
 This disposition is not appropriate for publication and is not precedent except as
provided by Ninth Circuit Rule 36-3.
**
  The panel unanimously concludes that this case is suitable for decision without
oral argument. See FED. R. APP. P. 34(a)(2).
withholding of removal, and relief under the Convention Against Torture.1 We

have jurisdiction under section 242(a)(1) of the Immigration and Nationality Act

(“INA”), 8 U.S.C. § 1252(a)(1). We review the agency’s legal conclusions de

novo and its factual findings for substantial evidence. Bringas-Rodriguez v.

Sessions, 850 F.3d 1051, 1059 (9th Cir. 2017) (en banc). Under the substantial

evidence standard, the “administrative findings of fact are conclusive unless any

reasonable adjudicator would be compelled to conclude to the contrary.” 8 U.S.C.

§ 1252(b)(4)(B); see also Bringas-Rodriguez, 850 F.3d at 1059. Applying these

standards, we deny the petition for review.

      1.     To establish her eligibility for either asylum or withholding of

removal in the context of this case, Alfaro had to show, inter alia, (1) that she was

a member of the “particular social group” that is the basis of her claim of

persecution, see Delgado-Ortiz v. Holder, 600 F.3d 1148, 1151–52 (9th Cir. 2010),

and (2) that “‘the persecution was committed by the government, or by forces that

the government was unable or unwilling to control,’” Bringas-Rodriguez, 850 F.3d

at 1062 (quoting Baghdasaryan v. Holder, 592 F.3d 1018, 1023 (9th Cir. 2010)).

Substantial evidence supports the agency’s conclusions that Alfaro failed to

establish either element.



1
 Alfaro’s two children also applied for relief, but their applications are derivative
of hers.

                                          2
      a.     Assuming without deciding that Alfaro’s proposed social group

(“Salvadoran women unable to leave a domestic relationship”) is cognizable under

the INA,2 we conclude that substantial evidence supports the agency’s

determination that Alfaro failed to establish that she is a member of that social

group. As the BIA noted, the factual record confirmed that Alfaro had not shown

an inability to leave her domestic relationship: (1) Alfaro was able to live apart

from her husband in El Salvador for several years; (2) Alfaro had the option to file

for divorce, and her effort to do so was not thwarted by any legal or social obstacle

but only by the “unscrupulous” behavior of the attorney she hired; (3) Salvadoran

authorities provided assistance to her, including by arresting her husband on two

occasions; and (4) Alfaro was able to obtain and enforce a restraining order against



2
  In assuming arguendo that Alfaro’s proposed particular social group was
cognizable, the BIA applied the framework established in its precedential decision
in Matter of A-R-C-G-, 26 I&N Dec. 388 (BIA 2014), which addressed a
comparably defined proposed group. Under that decision, whether a woman is
able to leave her domestic relationship turns on, among other things, any
“religious, cultural, or legal constraints” that may preclude leaving, including
“societal expectations about gender and subordination” or lack of police protection.
Id. at 392–93. For purposes of deciding this petition for review, we likewise apply
Matter of A-R-C-G-’s framework, and on the administrative record before us we
have no occasion to address or decide whether Matter of A-R-C-G- erred in finding
cognizable the sorts of proposed particular social groups covered by that decision.
Cf. Matter of A-B-, 27 I&N Dec. 316 (A.G. 2018) (overruling Matter of
A-R-C-G-); Grace v. Whitaker, 344 F. Supp 3d 96 (D.D.C. 2018) (partially
enjoining enforcement of Matter of A-B-), appeal docketed sub. nom Grace v.
Barr, No. 19-5013 (D.C. Cir.); cf. also Gonzales-Veliz v. Barr, 938 F.3d 219 (5th
Cir. 2019) (upholding Matter of A-B-, notwithstanding the Grace injunction).

                                          3
her husband. Although, as the BIA acknowledged, Alfaro’s husband continued to

make threats and to harass her, that does not compel the conclusion that Alfaro was

“unable to leave” her relationship with her husband within the meaning of Matter

of A-R-C-G-, 26 I&N Dec. at 393.

      b.     Substantial evidence also supports the agency’s conclusion that Alfaro

failed to show that the Salvadoran government was unable or unwilling to control

her husband. Salvadoran police responded to her calls on multiple occasions,

including arresting her husband twice. That on some occasions the Salvadoran

police did not respond, or responded without making an arrest or prosecuting, does

not compel a contrary conclusion. See Nahrvani v. Gonzales, 399 F.3d 1148, 1154

(9th Cir. 2005).

      2.     We further conclude that substantial evidence supports the agency’s

determination that Alfaro was ineligible for relief under the Convention Against

Torture because she failed to show that it was more likely than not that she would

be tortured with government acquiescence if she were to return to El Salvador.

Arrey v. Barr, 916 F.3d 1149, 1160 (9th Cir. 2019).3 In view of the record

evidence discussed earlier concerning the Salvadoran authorities’ responses to

Alfaro’s requests for assistance, we conclude that a reasonable factfinder would


3
 Although the BIA concluded that Alfaro had waived any challenge to the
immigration judge’s finding on this score, it nevertheless addressed Alfaro’s
challenge on the merits, and we therefore have jurisdiction to review it.

                                         4
not be compelled to find that the Salvadoran government would consent to or

acquiesce in the torture of Alfaro if she were to return to El Salvador.

      PETITION DENIED.




                                          5